


GENESEE & WYOMING, INC.
SECOND AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE


Grantee:
 
XXXXXXXXX
 
 
 
Type of Award:
 
Performance-Based Restricted Stock Unit Award
 
 
 
Number of Units:
 
__________        
 
 
 
Date of Grant:
 
[MONTH] [DATE], 20XX
 
 
 
Performance Vesting Period:
 
[MONTH] [DATE], 20XX through [MONTH] [DATE], 20XX



1.Grant of Performance-Vesting Restricted Stock Unit. This Award Notice serves
to notify you that the Compensation Committee (the “Committee”) of the Board of
Directors of Genesee & Wyoming Inc. (“G&W”) hereby grants to you, under G&W’s
Second Amended and Restated 2004 Omnibus Incentive Plan (the “Plan”), a
performance-based restricted stock unit award (the “Award”), on the terms and
conditions set forth in this Award Notice and the Plan, representing the
contingent right to earn up to the number of shares of G&W’s Class A Common
Stock, par value $.01 per share (the “Units”), as described in more detail
herein. The Plan is incorporated herein by reference and made part of this Award
Notice. A copy of the Plan is available on G&W’s Intranet under Corporate
Policies, then Human Resources, or from G&W’s Human Resources Department upon
request. You should review the terms of this Award Notice and the Plan
carefully. The capitalized terms used in this Award Notice that are not defined
herein have the meanings as defined in the Plan.
2.General Award Description. The Award consists of a grant of restricted stock
units subject to both performance, time and other vesting restrictions as
described below in Sections 3, 5 and 6 of this Award Notice.
3.Restrictions and Performance Vesting. Subject to the terms set forth in this
Award Notice and the Plan, provided you are still in the employment or service
of G&W or any Subsidiary at that time, the right to vest in the Units described
in this Award Notice is based on and subject to the performance of G&W’s Class A
Common Stock, par value $.01 per share (“G&W’s Common Stock”), measured based on
G&W’s Common Stock Total Shareholder Return (“TSR”) performance over the period
beginning [MONTH] [DATE], 20XX and ending [MONTH] [DATE], 20XX (the “Performance
Vesting Period”) relative to the TSR of (a) the individual components of the S&P
500, and (b) the Peer Group (as defined below), each weighted equally as a
separate component and independently measured. For purposes of the Award, the
Peer Group consists of the following XX companies:
[INSERT PEER GROUP COMPANIES]


For purposes of the Award, TSR over the Performance Vesting Period will be
measured by the percentage change in the average daily closing price of G&W’s
Common Stock, with an initial measurement price of $XX.XX, which is the average
daily closing price of G&W’s Common Stock from [MONTH] [DATE], 20XX to [MONTH]
[DATE], 20XX (the first 30 trading days of the Performance Vesting Period) to
the average daily closing price of G&W’s Common Stock for the last 30 trading
days of the Performance Vesting Period, assuming dividends declared during the
Performance Vesting Period are reinvested on the ex-dividend date.

1

--------------------------------------------------------------------------------




The percentage of the Units available for vesting at the end of the Performance
Vesting Period will be based 50% on the Peer Group and 50% on the S&P 500, with
each discrete half of the Award measured independently, and the percentage of
the Units available for vesting will vary from 0% to 100% depending on G&W’s
relative TSR performance over the Performance Vesting Period as compared to each
of the Peer Group and the S&P 500 as follows:
 
G&W Relative TSR Performance
 
Percentile Rank (1)
 
% of Award Units Available (2)
 
50th or Below
 
0%
 
55th
 
40%
 
60th
 
40%
 
65th
 
60%
 
70th
 
80%
 
75th or Above
 
100%

(1)
Percentile Rank represents average of G&W rankings against S&P 500 and Peer
Group (to be measured separately for each S&P 500 and Peer Group component).

(2)
For TSR performance between the discrete percentile ranks in this table, Units
will be interpolated.

4.Changes to S&P 500 and Peer Group Composition. In the event that a company in
the S&P 500 or the Peer Group ceases to be publicly traded for any reason during
the Performance Vesting Period, the following process will apply: (i) if such
company has been publicly traded for at least half of the Performance Vesting
Period, it will continue to be counted as a member of the S&P 500 or the Peer
Group in calculating G&W’s Common Stock relative TSR ranking vis-à-vis the S&P
500 and the Peer Group, and TSR performance for such company will be based on
the average closing stock price for its final 30 days of trading during the
Performance Vesting Period; (ii) conversely, if such company has been publicly
traded for less than half of the Performance Vesting Period, it will be excluded
from the S&P 500 or Peer Group for relative TSR measurement.
5.Time Vesting Restrictions. Except as otherwise provided in Section 6 hereof,
the Units available due to performance-based vesting based on G&W’s Common Stock
relative TSR performance as defined above will vest at the end of the
Performance Vesting Period (i.e., [MONTH] [DATE], 20XX) provided you are still
in the employment or service of G&W or any Subsidiary at that time.
6.Special Vesting Provisions. In the event of your death or “Disability” during
the Performance Vesting Period, any further time vesting restrictions related to
employment or service to G&W or any Subsidiary applicable to the Award will
lapse. The term “Disability” means you are permanently and totally disabled
within the meaning of Section 22(e)(3) of the Code.
7.Cessation of Public Trading of G&W’s Common Stock. In the event that G&W’s
Common Stock ceases to be traded on a United States public securities exchange
(either the NYSE or NASDAQ) during the Performance Vesting Period, except as
otherwise provided in Section 10 below, TSR for G&W’s Common Stock and the
common stock of the members of the S&P 500 and the Peer Group, as applicable,
shall be determined by the percentage difference between the average daily
closing price of each company’s common stock for the first 30 trading days of
the Performance Vesting Period and the average daily closing price of its common
stock for the 30 trading days immediately prior to the cessation of the public
trading of G&W’s Common Stock, adjusted to reflect the reinvestment of any
dividends declared during this period as of the ex-dividend date.
In such an event, the number of shares made available for time-based vesting
resulting from G&W’s Common Stock relative TSR performance shall be prorated
based on the number of days G&W’s Common Stock was publicly traded during the
Performance Vesting Period divided by the number of days in the original
Performance Vesting Period.

2

--------------------------------------------------------------------------------




8.    Issuance and Taxation of Shares.
(a) Issuance of Shares. Upon satisfaction of the performance vesting and time
vesting restrictions described in Sections 3, 5 and 6 above, and upon further
determining that compliance with this Award Notice has occurred, including
compliance with such reasonable requirements as G&W may impose pursuant to the
Plan or Section 15 of this Award Notice, and payment of any relevant taxes, G&W
shall issue to you a certificate for the number of shares of G&W’s Common Stock
equal to the number of vested Units to which you are entitled on the earliest
practicable date (as determined by G&W) thereafter, or execute an electronic
transfer if so requested. The shares of G&W’s Common Stock may be issued during
your lifetime only to you, or after your death to your designated beneficiary,
or in absence of such beneficiary, to your duly qualified personal
representative.
(b)    Responsibility for Taxes. Regardless of any action G&W, its designated
agent, or your employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that G&W and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or vesting of the Units, or issuance of the
shares of G&W’s Common Stock equal to the number of vested Units underlying the
Award, or the subsequent sale of shares of G&W’s Common Stock acquired pursuant
to such issuance and the receipt of any dividends on shares of G&W’s Common
Stock acquired pursuant to such issuance; and (ii) do not commit, other than in
accordance with the Plan, to structure the terms of the award or any aspect of
the Award to reduce or eliminate your liability for Tax-Related Items.
Prior to issuance of shares of G&W’s Common Stock upon the vesting of Units, you
shall pay cash or make adequate arrangements satisfactory to G&W and/or the
Employer to satisfy all withholding and payment on account of obligations of G&W
and/or the Employer. In this regard, you authorize G&W and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by G&W and/or the Employer.
Alternatively, or in addition, if permissible under local law, G&W, or its
designated agent, may withhold in shares of G&W’s Common Stock from the issuance
of G&W’s Common Stock upon the vesting of Units, provided that G&W, or its
designated agent, only withholds the amount of shares of G&W’s Common Stock
necessary to satisfy the minimum withholding amount. Finally, you shall pay to
G&W, its designated agent, or the Employer any amount of Tax-Related Items that
G&W or the Employer may be required to withhold as a result of your
participation in the Plan or receipt of shares of G&W’s Common Stock that cannot
be satisfied by the means previously described. G&W, or its designated agent,
may refuse to honor the issuance and refuse to deliver the shares of G&W’s
Common Stock if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section.
The payment of such withholding taxes to G&W, or its designated agent, may also
be made pursuant to any method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform).
    9.    Effect of Breach of Certain Covenants.
(a)In General. If you engage in the conduct described in subsection (c) of this
Section 9, then, unless the Committee determines otherwise: (i) you immediately
forfeit, effective as of the date you engage in such conduct, your right to vest
in any portion of the Award described in this Award Notice; and (ii) you must
return to G&W any shares of G&W’s Common Stock issued pursuant to the Award upon
the vesting of Units within the six-month period immediately preceding the date
you engage in such conduct or, at the option of G&W, pay to G&W the net after
tax Fair Market Value, as of the date you engage in such conduct, of the shares
of G&W’s Common Stock that were issued pursuant to the Award upon the vesting of
Units within such six-month period.
(b)Set-Off. By accepting the Award, you consent to a deduction from any amounts
G&W or any Subsidiary owes you from time to time (including, but not limited to,
amounts owed to you as wages or other compensation, fringe benefits, or vacation
pay), to the extent of the amount that you owe G&W under subsection (a) of this
Section 9. G&W may elect to make any set-off in whole or in part. If G&W does
not recover by means of a set-off the full amount that you owe G&W, you shall
immediately pay the unpaid balance to G&W.
(c)Conduct. You hereby agree that you will not, without the written consent of
G&W, either during your employment by or service to G&W or any Subsidiary or
thereafter, disclose to anyone or make use of any confidential information which
you acquired during your employment or service relating to any of the business
of G&W or any Subsidiary, except as such disclosure or use may be required in
connection with your work as an employee or consultant of G&W or any Subsidiary.
During your employment by or service to G&W or any Subsidiary, and for a period
of six months after the

3

--------------------------------------------------------------------------------




termination of such employment or service, you will not, either as a principal,
agent, consultant, employee, stockholder or otherwise, engage in any work or
other activity in direct competition with G&W or any Subsidiary. (For purposes
of this Section 9, you shall not be deemed a stockholder of any company subject
to the periodic and other reporting requirements of the Exchange Act, if your
record and beneficial ownership of any such company amount to not more than five
percent of the outstanding capital stock of any such company.) The
non-competition covenant in this Section 9 applies separately in the United
States and in other countries. Your breach of the covenant of this subsection
(c) shall result in the consequences described in this Section 9.
10.    Effect of a Change in Control.
(a)     Upon the occurrence of a “Change in Control” of G&W during the
Performance Vesting Period, G&W’s relative TSR performance for the Performance
Vesting Period will be determined based on the average daily closing price of
G&W’s Common Stock for its last thirty (30) days of trading immediately prior to
the effective date of the “Change in Control,” and all remaining performance,
time and other vesting restrictions will lapse.
(b)    A “Change in Control” shall be deemed to have occurred when:
(i)     Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary,
including any trustee of such plan acting as trustee, directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of G&W representing more than 35% or more of the combined
voting power of G&W’s then outstanding securities (other than directly as a
result of G&W’s redemption of its securities); provided, however, that in no
event shall a Change in Control be deemed to have occurred under this Section
10(b)(i) so long as (x) the combined voting power of shares beneficially owned
by (A) G&W’s executive officers (as defined in Rule 16a-1(f) under the Exchange
Act) then in office (the “Executive Officer Shares”), (B) Mortimer B. Fuller
and/or Sue Fuller and their lineal descendents (the “Founder Shares”), and (C)
the shares beneficially owned by any other members of a “group” that includes
the Founder Shares and/or a majority of the Executive Officer Shares, exceeds
35% of the combined voting power of G&W’s current outstanding securities and
remains the person or group with beneficial ownership of the largest percentage
of combined voting power of G&W’s outstanding securities and (y) G&W remains
subject to the reporting requirements of the Exchange Act; or
(ii)    The consummation of any merger or other business combination of G&W, a
sale of 51% or more of G&W’s assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or business combination; (B)
the purchaser of or successor to G&W’s assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D)), as applicable, the “Surviving Entity” or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or
(iii)    Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to G&W, including any
Surviving Entity. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of, or with the
approval of, at least two-thirds of the directors who then qualified as
Independent Directors ((so long as such director was not nominated by a person
who commenced or threatened to commence an election contest or proxy
solicitation by or on behalf of a person (other than the Board) or who has
entered into an agreement to effect a Change in Control or expressed an
intention to cause such a Change in Control)).
11.    Book Entry Registration. Any shares of G&W’s Common Stock issued upon
settlement of the Award may be evidenced by book registration only, without the
issuance of a certificate representing the shares of G&W’s Common Stock that may
be issued pursuant to the Award.    

4

--------------------------------------------------------------------------------




12.    Nonassignability. The Units underlying the Award and, prior to their
issuance, the shares of G&W’s Common Stock that may be issued upon the vesting
of Units may not, except as otherwise provided in the Plan, be sold, alienated,
assigned, transferred, pledged or encumbered in any way prior to the vesting of
the Units, whether by operation of law or otherwise. After vesting of the Units,
the sale or other transfer of the issued shares of G&W’s Common Stock shall be
subject to applicable laws and regulations under the Exchange Act and the
Securities Act of 1933, as amended.
13.    Rights as a Stockholder. Until the Units have vested and the underlying
shares of G&W’s Common Stock have been delivered to you, you will have no rights
as a stockholder with respect to the shares of G&W’s Common Stock to be issued
upon the vesting of the Units underlying the Award, including, but not limited
to, the right to receive such cash dividends, if any, as may be declared on such
shares from time to time or the right to vote (in person or by proxy) such
shares at any meeting of stockholders of G&W.
14.    Rights of G&W and Subsidiaries. This Award Notice does not affect the
right of G&W or any Subsidiary to take any corporate action whatsoever,
including without limitation, its right to recapitalize, reorganize or make
other changes in its capital structure or business, merge or consolidate, issue
bonds, notes, shares of G&W’s Common Stock or other securities, including
preferred stock, or options therefor, dissolve or liquidate, or sell or transfer
any part of its assets or business.
15.    Restrictions on Issuance of Shares. If at any time G&W determines that
the listing, registration or qualification of the shares of G&W’s Common Stock
underlying the Award upon any securities exchange or under any federal, state or
local law, or the approval of any governmental agency, is necessary or advisable
as a condition to the issuance of any shares of G&W’s Common Stock underlying
the Award, such issuance may not be made in whole or in part unless such
listing, registration, qualification or approval shall have been effected or
obtained free of any conditions not acceptable to G&W.
16.    Plan Controls. The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all of the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.
17.    Amendment. Except as otherwise provided in the Plan, G&W may only alter,
amend or terminate the Award with your consent.
18.    Governing Law. The Award and this Award Notice shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law.
19.    Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English, and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.
20.    Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
either be delivered personally or sent by registered or certified first-call
mail, postage prepaid and return receipt requested, by facsimile or
electronically. If such notice or other communication is to G&W, then it should
be addressed to G&W’s office at 200 Meridian Centre, Suite 300, Rochester, New
York 14618, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W’s designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States
mail shall be deemed to have been given when received, and each such notice and
other communication delivered by facsimile or electronically shall be deemed to
have been given when it is so transmitted and the appropriate answerback is
received.
21.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the plan, to the extent
permitted by law.
You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all restricted stock or unit awards or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred

5

--------------------------------------------------------------------------------




to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
your participation in the Plan, including any requisite transfer of such Data as
may be required to a broker or other third party with whom you may elect to
deposit any shares of stock acquired upon issuance of G&W’s Common Stock
underlying the Award, to the extent permitted by law. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You understand that you may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
22.    Electronic Delivery. G&W may, in its sole discretion, decide to deliver
any documents related to the Award granted under the Plan (or related to future
awards that may be granted under the Plan) by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, hereby agree
to participate in the Plan through an on-line or electronic system established
and maintained by G&W or another third party designated by G&W.
23.    Severability. The provisions of this Award Notice are severable, and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
ACKNOWLEDGEMENT
The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and G&W regarding the restricted stock units granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.
Dated: _______________________
_______________________________
Name:


                        
Genesee & Wyoming Inc.


                        
By:_______________________________
Name:
Its:                             





6